Citation Nr: 1041957	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-31 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for chronic 
tonsillitis.

2.  Entitlement to a compensable evaluation for residuals of 
hepatitis B.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from January 1967 to December 1968; the Veteran additionally was 
a member of the National Guard in Louisiana and California.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Waco, Texas, 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).

The issue with regard to hepatitis has been recharacterized to 
more clearly identify the form of hepatitis infection which is 
diagnosed and service connected.


FINDINGS OF FACT

1.  There are no current residuals of tonsillitis; the recently 
biopsied throat mass was unrelated to tonsillitis.

2.  There are no current residuals of hepatitis B; there is no 
active infection.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation of chronic 
tonsillitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 
4.97, Diagnostic Code 6516 (2010).

2.  The criteria for a compensable evaluation of residuals of 
hepatitis B have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7345 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For claims for increased evaluation, the notice must inform the 
Veteran of the need to show the impact of disabilities on daily 
life and occupational functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in December 2006.  Supplemental notice was provided in June 
2008 correspondence, followed by readjudication of the claim in a 
May 2009 supplemental statement of the case.  A multipart notice 
suffices so long as the notice affords the claimant 
understandable information and a meaningful opportunity to 
participate in the claims process.  Mayfield v. Nicholson, 444 
F.3d 1328 at 1333 (Fed. Cir. 2006).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
identifying the basis for evaluation considerations.  

VA has obtained all relevant VA treatment records from September 
2005 to March 2009; the Veteran has argued, through his 
representative, that there are recent VA treatment records which 
have not been obtained and considered.  However, a review of the 
records shows no ongoing treatment for the conditions under 
appeal here, beyond a listing of hepatitis and tonsillitis as 
part of a medical history.  While the Veteran does appear to 
continue to receive VA treatment, there is no showing or 
indication that such records are relevant to the issues before 
the Board.  The Veteran has also been afforded several VA 
examinations; these are adequate for adjudication purposes.  The 
examiners have made all required clinical findings and have 
offered the conclusions requested, with supporting rationale.  
The Veteran argues that possible failures to review the claims 
file in connection with examination renders the examinations 
inadequate, but this is a specious argument.  The examinations 
were scheduled to obtain current findings describing the service 
connected disabilities; no records review is required for such.  
It is noted, however, that the examiners did each take accurate 
histories from the Veteran and did review the VA treatment 
records which are now associated with the claims file.  The 
Veteran has not requested a hearing.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.   Evidence

VA treatment records from September 2005 to March 2009 reveal no 
treatment for any current hepatitis infection or residuals of 
past infection.  The history of hepatitis is noted, but there is 
no current symptomatology alleged or treated in VA records.  
Similarly, VA treatment records show no treatment for residuals 
of a tonsillectomy.  Records do reflect that a small mass on the 
epiglottis, identified during an April 2007 VA examination, was 
treated, but no care provider or doctor relates such to a past 
history of tonsillectomy.

In March 2007, a VA otolaryngological examination was performed.  
The Veteran reported that he might have some difficulty with his 
voice, and at times he had trouble swallowing.  He smoked a pack 
of cigarettes every two to three days, and averaged three beers a 
day.  Physical examination of the throat with a fiberoptic unit 
revealed a "blackish/bluish discoloration" on the right, from 
the epiglottis along the aryepliglottic fold.  It looked almost 
like a bruise.  The vocal cords were normal.  The examiner did 
not identify the etiology of the lesion, but did state that it 
was probably not any form of chronic laryngitis, and there was 
"no evidence of acute or chronic tonsillitis."  The examiner 
directed follow-up treatment for the lesion, but opined that it 
was less likely than not related to the Veteran's service 
connected disability.

A general medical examination was also conducted in March 2007.  
The Veteran complained of a liver condition related to hepatitis.  
The examiner noted the Veteran's historical and current drug and 
alcohol abuse.  Physical examination showed no relevant clinical 
findings.  Blood tests for hepatitis C were negative, but 
hepatitis B core and surface antibodies were present.  Liver 
function was normal on November 2006 and February 2007 testing.  
The examiner diagnosed hepatitis B, resolved.  There were no 
residuals, and blood work showed the resolution of the disease.

A VA ear, nose, and throat examination was conducted in January 
2009.  The Veteran reported an occasional sore throat, but no 
infections since service.  He had occasional hoarseness after 
speaking loudly.  The biopsy of the right arytenoid mass was 
noted.  Physical examination showed no lesions, hoarseness, or 
lymphadenopathy.  The examiner diagnosed tonsillitis with no 
residual symptoms.  The examiner also reviewed the claims file 
and in February 2009 stated that his opinions were unchanged.

At a January 2009 VA infectious diseases examination, the Veteran 
reported occasional right flank pain, aggravated by drinking.  
His eyes were not yellow, his urine was not dark, and stools were 
not light.  Weight was stable.  He denied fever, chills, or 
sweats, and reported no swelling in the abdomen or ankles.  Nail 
bed and skin appeared healthy.  No liver or spleen enlargement 
was noted on palpation.  The examiner noted that VA treatment 
records showed no treatment for any liver disease.  Laboratory 
studies showed positive hepatitis B tests and negative hepatitis 
C tests.  Liver function testing was normal in 2006 and 2007.  
The examiner stated that the hepatitis B infection had resolved 
with no residuals; the Veteran was fully recovered.  There was no 
evidence of liver disease.  "There are no signs of residual 
effects of hepatitis."

III.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

A.  Chronic Tonsillitis

Tonsillitis is not a disease listed in the rating schedule.  It 
is therefore rated by analogy to a listed condition, chronic 
laryngitis, under Code 6516.  This is the appropriate Code, 
selected based on the functions affected, the anatomical 
location, and symptomatology.  38 C.F.R. § 4.20.

Code 6516 provides that hoarseness, with inflammation of cords or 
mucous membrane, is rated 10 percent disabling.  A 30 percent 
evaluation is assigned for hoarseness, with thickening or nodules 
of cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy.  38 C.F.R. § 4.97, Code 6516.  Further, where 
the schedule does not provide a zero percent evaluation for Code, 
a zero percent evaluation may still be assigned when the 
requirements for a compensable evaluation are not met.  38 C.F.R. 
§ 4.31.

VA treatment records reveal no ongoing complaints related to past 
tonsillitis.  Two VA examiners have independently concluded that 
there are no current residuals of the in-service tonsil 
infections.  The April 2007 diagnosis of a lesion was clearly 
stated to not be related to past infection.  While the Veteran 
does report occasional hoarseness and throat problems, he does so 
only at examination.  Treating doctors have noted that the 
Veteran appears to be a malingerer, motivated only by obtaining 
benefits.  While the Veteran is competent to report the symptoms 
he experiences and observes through his five senses, the isolated 
nature of his complaints, only when  being evaluated for 
compensation benefits, raises serious credibility issues.  
Moreover, the Veteran relates his hoarseness to voice strain 
(after talking loud) and not to any disease process.

In short, there is no credible evidence of any current residual 
of chronic tonsillitis.  The preponderance of the evidence is 
against the claim; there is no doubt to be resolved.  A 
compensable evaluation for chronic tonsillitis is not warranted.

B.  Hepatitis

Hepatitis B is evaluated under Code 7345, for chronic liver 
disease without cirrhosis; hepatitis B is a specifically listed 
disease under this Code.  Chronic liver disease that is 
nonsymptomatic is rated noncompensably (0 percent) disabling.  

Chronic liver disease with intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at  least 
one week, but less than two weeks, during the past 12-month 
period, is rated 10 percent disabling.  

Chronic liver disease with daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four weeks, 
during the past 12-month period, is rated 20 percent disabling.  

Chronic liver disease with daily fatigue, malaise, and anorexia, 
with minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant pain) 
having a total duration of at least four weeks, but less than six 
weeks, during the past 12-month period, is rated 40 percent 
disabling.  

Chronic liver disease with daily fatigue, malaise, and anorexia, 
with substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12- month 
period, but not occurring constantly, is rated 60 percent 
disabling.  

Chronic liver disease with near-constant debilitating symptoms 
(such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain), is rated 100 percent 
disabling.  38 C.F.R. § 4.114.

Note (1) to Diagnostic Code 7345 provides that sequelae, such as 
cirrhosis or malignancy of the liver, is to be rated under an 
appropriate diagnostic code, but not to use the same signs and 
symptoms as the basis for rating under Diagnostic Code 7354 and 
under a diagnostic code for sequelae.  (See 38 C.F.R. § 4.14).  
Note (2) provides that, for purposes of rating conditions under 
Diagnostic Code 7345, "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest and 
treatment by a physician.  Note (3) provides that hepatitis B 
infection must be confirmed by serologic testing in order to rate 
it under Diagnostic Code 7345.  38 C.F.R. § 4.114.

While the Veteran complains of current liver disease, he is not 
competent to render such a diagnosis.  A finding of liver disease 
cannot be observed with the five senses.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  The Veteran does not report or describe any 
signs or symptoms which may, by a layperson, be attributed to 
liver disease.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) 
(when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation).  The Veteran would be competent to report that a 
doctor had diagnosed him with a liver condition.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He does not clearly 
do so, however, and even if he did, such reports are not 
credible, as they are clearly contradicted by treatment records, 
examination findings, and objective testing.

No doctor has identified any residual disability or disorder 
attributable to hepatitis B.  The Veteran carries the antibodies 
for the disease, showing that he did at one point have an 
infection, but this also demonstrates that such infection has 
resolved completely.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved.  A compensable evaluation for residuals 
of hepatitis B is not warranted.

C.  Extraschedular Evaluation

Consideration has also been given regarding whether the schedular 
evaluations for the service connected disabilities are 
inadequate, requiring that the RO refer the claims to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of an extra-schedular evaluation where 
a service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of a veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment of an 
extraschedular rating, otherwise, the schedular evaluation is 
adequate, and referral is not required.  Thun, 22 Vet. App. at 
116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
Veteran has not required hospitalization due to these service-
connected disabilities, and marked interference of employment has 
not been shown.  While the Veteran is unemployed, this is in no 
way related to his past hepatitis or tonsillitis.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referrals are required. 


ORDER

A compensable evaluation for chronic tonsillitis is denied.

A compensable evaluation for residuals of hepatitis B is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


